DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6, 8-20 and 22-28 are pending.
Claims 1, 11, and 15 are amended.
Claims 27-28 are newly added.
Claims 7 and 21 are cancelled.
Response to Arguments
Applicant’s arguments, see page 6, filed 05/27/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7-10, filed 05/27/2021, with respect to the respective 102 and 103 rejections have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn per applicant’s amendments and arguments.
Allowable Subject Matter
Claims 1-6, 8-20 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Patel et al US 20120270205 (hereinafter “Patel”) discloses devices that respond quickly to various target chemical analytes present in the environment. Responses are based on a change in an electrical property (such as impedance or resistance) caused by adsorption or absorption of the target analyte(s) to or in a substrate-free chemical sensing element. The chemical sensing 
However, Patel fails to disclose the sensing element configured to undergo a change in an electrical property in the presence of an analyte or condition; and an indicator configured to display information indicating the presence of the analyte or condition when the change in an electrical property of the sensing element occurs wherein the condition is selected from the group consisting of a change in humidity and a change in temperature.
Urtti US20140073860 discloses a sensor for physiological measurement comprising at least one detector configured to acquire a signal indicative of a vital sign of a subject. The sensor further comprises at least one state indicator configured to indicate one of at least two different ranges based on the signal acquired by the at least one detector, wherein the ranges are a first range and a second range, wherein the first range is for one of desired vital sign signals and minor alarming vital sign signals, and the second range is for vital sign signals outside the first range. (Fig 3-5, Paragraph 0024-0038)
However, Urtti discloses the sensing element configured to undergo a change in an electrical property in the presence of an analyte or condition; and an indicator configured to display information indicating the presence of the analyte or condition when the change in an electrical property of the sensing element occurs wherein the condition is selected from the group consisting of a change in humidity and a change in temperature.
Prior arts such as Patel and Urtti made available do not teach, or fairly suggest, the sensing element configured to undergo a change in an electrical property in the presence of an analyte or condition; and an indicator configured to display information indicating the presence of the analyte or condition when the change in an electrical property of the sensing element occurs wherein the condition is selected from the group consisting of a change in humidity and a change in temperature.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-6, 8-20 and 22-28 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855